EXHIBIT (h)(5)(b) Schedule A As of December 1, 2011 Contractual Effective Termination Trust, Series and Class Expense Cap Date Date Eaton Vance Growth Trust Asian Small Companies Fund Class A 2.04% 4/28/2011 4/28/2013 Asian Small Companies Fund Class B 2.74% 4/28/2011 4/28/2013 Greater China Growth Fund Class A 1.95% 4/28/2011 4/28/2013 Greater China Growth Fund Class B 2.65% 4/28/2011 4/28/2013 Greater China Growth Fund Class C 2.65% 4/28/2011 4/28/2013 Greater China Growth Fund Class I 1.65% 4/28/2011 4/28/2013 Multi-Cap Growth Fund Class A 1.28% 11/8/2010 12/31/2011 Multi-Cap Growth Fund Class B 2.03% 11/8/2010 12/31/2011 Multi-Cap Growth Fund Class C 2.03% 11/8/2010 12/31/2011 Richard Bernstein Equity Strategy Fund Class A 1.50% 10/12/2010 12/31/2011 Richard Bernstein Equity Strategy Fund Class C 2.25% 10/12/2010 12/31/2011 Richard Bernstein Equity Strategy Fund Class I 1.25% 10/12/2010 12/31/2011 Atlanta Capital SMID-Cap Fund Class A 1.20% 2/1/2009 1/31/2012 Atlanta Capital SMID-Cap Fund Class I 0.95% 2/1/2009 1/31/2012 Atlanta Capital SMID-Cap Fund Class R 1.45% 7/31/2009 1/31/2012 Atlanta Capital SMID-Cap Fund Class C 1.95% 9/30/2009 1/31/2012 Atlanta Capital Focused Growth Fund Class A 1.25% 2/1/2009 1/31/2013 Atlanta Capital Focused Growth Fund Class C 2.00% 5/2/2011 1/31/2013 Atlanta Capital Focused Growth Fund Class I 1.00% 2/1/2009 1/31/2013 Focused Growth Opportunities Fund Class A 1.25% 3/7/2011 6/30/2012 Focused Growth Opportunities Fund Class C 2.00% 3/7/2011 6/30/2012 Focused Growth Opportunities Fund Class I 1.00% 3/7/2011 6/30/2012 Focused Value Opportunities Fund Class A 1.25% 3/7/2011 6/30/2012 Focused Value Opportunities Fund Class C 2.00% 3/7/2011 6/30/2012 Focused Value Opportunities Fund Class I 1.00% 3/7/2011 6/30/2012 Richard Bernstein All Asset Strategy Fund Class A* 1.45% 9/30/2011 12/31/2012 Richard Bernstein All Asset Strategy Fund Class C* 2.20% 9/30/2011 12/31/2012 Richard Bernstein All Asset Strategy Fund Class I* 1.20% 9/30/2011 12/31/2012 Eaton Vance Municipals Trust Municipal Opportunities Fund Class A 1.10% 5/31/2011 11/30/2012 Municipal Opportunities Fund Class I 0.85% 5/31/2011 11/30/2012 Eaton Vance Municipals Trust II Tax-Advantaged Bond Strategies Intermediate Term Fund Class A 0.95% 2/1/2010 5/31/2013 Tax-Advantaged Bond Strategies Intermediate Term Fund Class C 1.70% 2/1/2010 5/31/2013 Tax-Advantaged Bond Strategies Intermediate Term Fund Class I 0.70% 2/1/2010 5/31/2013 Tax-Advantaged Bond Strategies Long Term Fund Class A 0.95% 2/1/2010 5/31/2013 Tax-Advantaged Bond Strategies Long Term Fund Class C 1.70% 2/1/2010 5/31/2013 Tax-Advantaged Bond Strategies Long Term Fund Class I 0.70% 2/1/2010 5/31/2013 Eaton Vance Mutual Funds Trust Emerging Markets Local Income Fund Class A 1.25% 3/1/2009 2/28/2012 Emerging Markets Local Income Fund Class C 1.95% 8/1/2010 2/28/2012 Emerging Markets Local Income Fund Class I 0.95% 11/30/2009 2/28/2012 *Contractual expense cap includes fund fees and expenses from unaffiliated funds. Contractual Effective Termination Trust, Series and Class Expense Cap Date Date Mutual Funds Trust (cont’d) International Multi-Market Local Income Fund Class A 1.10% 3/1/2008 2/28/2012 International Multi-Market Local Income Fund Class C 1.80% 3/1/2011 2/28/2012 International Multi-Market Local Income Fund Class I 0.80% 3/1/2011 2/28/2012 Large-Cap Core Research Fund Class A 1.25% 6/17/2008 4/30/2012 Large-Cap Core Research Fund Class I 1.00% 6/17/2008 4/30/2012 Large-Cap Core Research Fund Class C 2.00% 9/30/2009 4/30/2012 Parametric Structured Commodity Strategy Fund Class I 0.75% 5/25/2010 5/31/2012 Parametric Structured International Equity Fund Class A 1.50% 3/31/2010 5/31/2012 Parametric Structured International Equity Fund Class C 2.25% 3/31/2010 5/31/2012 Parametric Structured International Equity Fund Class I 1.25% 3/31/2010 5/31/2012 Atlanta Capital Horizon Growth Fund Class A 1.40% 5/2/2011 2/28/2013 Atlanta Capital Horizon Growth Fund Class B 2.15% 5/2/2011 2/28/2013 Atlanta Capital Horizon Growth Fund Class C 2.15% 5/2/2011 2/28/2013 Atlanta Capital Horizon Growth Fund Class I 1.15% 5/2/2011 2/28/2013 Build America Bond Fund Class A 0.95% 11/17/2009 2/28/2013 Build America Bond Fund Class C 1.70% 11/17/2009 2/28/2013 Build America Bond Fund Class I 0.70% 11/17/2009 2/28/2013 Global Macro Absolute Return Advantage Fund Class A 1.55% 8/25/2010 2/28/2013 Global Macro Absolute Return Advantage Fund Class C 2.25% 8/25/2010 2/28/2013 Global Macro Absolute Return Advantage Fund Class I 1.25% 8/25/2010 2/28/2013 Global Macro Absolute Return Advantage Fund Class R 1.75% 12/1/2010 2/28/2013 Tax-Managed Small-Cap Value Fund Class A 1.45% 7/1/2011 2/28/2013 Tax-Managed Small-Cap Value Fund Class B 2.20% 7/1/2011 2/28/2013 Tax-Managed Small-Cap Value Fund Class C 2.20% 7/1/2011 2/28/2013 Tax-Managed Small-Cap Value Fund Class I 1.20% 7/1/2011 2/28/2013 Parametric Structured Absolute Return Fund Class I 1.30% 10/31/2011 2/28/2013 Multi-Strategy All Market Fund Class A 1.35% 11/1/2011 2/28/2013 Multi-Strategy All Market Fund Class C 2.10% 11/1/2011 2/28/2013 Multi-Strategy All Market Fund Class I 1.10% 11/1/2011 2/28/2013 Eaton Vance Special Investment Trust Short Term Real Return Fund Class A 1.15% 3/31/2010 2/28/2012 Short Term Real Return Fund Class C 1.90% 3/31/2010 2/28/2012 Short Term Real Return Fund Class I 0.90% 3/31/2010 2/28/2012 Risk-Managed Equity Option Income Fund Class A 1.50% 2/29/2008 3/31/2012 Risk-Managed Equity Option Income Fund Class C 2.25% 2/29/2008 3/31/2012 Risk-Managed Equity Option Income Fund Class I 1.25% 2/29/2008 3/31/2012 Investment Grade Income Fund Class I 0.50% 12/1/2011 4/30/2012 Investment Grade Income Fund Class A 0.75% 12/1/2011 4/30/2012 Real Estate Fund Class I 1.15% 5/1/2007 4/30/2012 Real Estate Fund Class A 1.40% 6/8/2010 4/30/2012 Equity Asset Allocation Fund Class A 1.45% 5/1/2008 4/30/2012 Equity Assets Allocation Fund Class C 2.20% 5/1/2008 4/30/2012 Equity Asset Allocation Fund Class I 1.20% 5/1/2008 4/30/2012 Contractual Effective Termination Trust, Series and Class Expense Cap Date Date Special Investment Trust (cont’d) Large-Cap Growth Fund Class A 1.25% 5/1/2008 4/30/2012 Large-Cap Growth Fund Class B 2.00% 5/1/2008 4/30/2012 Large-Cap Growth Fund Class C 2.00% 5/1/2008 4/30/2012 Large-Cap Growth Fund Class I 1.00% 5/1/2008 4/30/2012 Large-Cap Growth Fund Class R 1.50% 7/31/2009 4/30/2012 Small-Cap Fund Class A 1.50% 8/29/2008 4/30/2012 Small-Cap Fund Class B 2.25% 8/29/2008 4/30/2012 Small-Cap Fund Class C 2.25% 8/29/2008 4/30/2012 Small-Cap Fund Class I 1.25% 8/29/2008 4/30/2012 Small-Cap Fund Class R 1.75% 7/31/2009 4/30/2012 Commodity Strategy Fund Class A 1.50% 4/7/2010 4/30/2012 Commodity Strategy Fund Class C 2.25% 4/7/2010 4/30/2012 Commodity Strategy Fund Class I 1.25% 4/7/2010 4/30/2012 Parametric Option Absolute Return Strategy Fund Class A 1.75% 9/27/2010 4/30/2012 Parametric Option Absolute Return Strategy Fund Class C 2.50% 9/27/2010 4/30/2012 Parametric Option Absolute Return Strategy Fund Class I 1.50% 9/27/2010 4/30/2012 Greater India Fund Class A 1.88% 4/28/2011 4/28/2013 Greater India Fund Class B 2.58% 4/28/2011 4/28/2013 Greater India Fund Class C 2.58% 4/28/2011 4/28/2013 Greater India Fund Class I 1.58% 4/28/2011 4/28/2013 Small-Cap Value Fund Class A 1.45% 7/1/2011 4/30/2013 Small-Cap Value Fund Class B 2.20% 7/1/2011 4/30/2013 Small-Cap Value Fund Class C 2.20% 7/1/2011 4/30/2013 Small-Cap Value Fund Class I 1.20% 7/1/2011 4/30/2013 Eaton Vance Variable Trust VT Large-Cap Value Fund 1.30% 5/1/2008 4/30/2012
